Citation Nr: 0909955	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-43 210	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for a left 
ear hearing loss disability.

2.  Entitlement to a compensable initial rating for a left 
tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, inter alia, granted the Veteran's 
December 2002 claims for service connection for a left ear 
hearing loss disability and a left tympanic membrane 
perforation, and assigned noncompensable ratings for each.  
The Veteran's claims folder has been transferred to the RO in 
Chicago, Illinois.  

In December 2007, the Board disposed of an additional issue 
on appeal and remanded this case for additional development.  
This case is now before the Board for further appellate 
consideration.

In November 2008, the Veteran requested that he be assigned a 
higher rating for his service-connected post-traumatic stress 
disorder (PTSD).  In a letter dated February 2009, the 
Veteran's representative requested that the Board refer back 
to the Agency of Original Jurisdiction (AOJ) the claim for an 
increased initial evaluation for PTSD.  In accordance with 
the Veteran's request, the Veteran's claim for a higher 
initial evaluation for PTSD is referred to the RO for 
appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Board instructed in its December 2007 
remand that the Veteran be scheduled for a local hearing 
before a hearing officer, and that a copy of the notification 
to the Veteran be placed in the claims file.  In compliance 
with that instruction, the RO notified the Veteran of his RO 
hearing in Chicago in an October 2008 letter.  In November 
2008, the Veteran contacted the RO, acknowledged the 
scheduled hearing in Chicago, stated that he was in Colorado, 
requested that his hearing be rescheduled, and further 
requested that VA contact his daughter if it decided to again 
reschedule the hearing.

Also in November 2008, the Veteran told the RO that he was 
homeless and travelling, and stated that he did not want to 
provide VA with the phone number of the cellular phone that 
he was using to contact VA.  He instructed VA to contact his 
daughter in order to get messages to him, and provided VA 
with his daughter's name, address, home phone number, and 
cellular phone number.  Two memoranda to the file dated 
January 2009 indicate that the RO contacted the Veteran's 
daughter, and that she does not know the Veteran's current 
address or phone number, because he refuses to give them to 
her.  She noted that the Veteran calls her on occasion.  
Similarly, the Veteran's representative has stated that he 
has no additional information regarding the Veteran's 
whereabouts.  To date, all correspondence sent to the Veteran 
at his daughter's address, which he provided to VA, have 
apparently arrived there, as they have not been returned to 
VA.

The Board recognizes that the Veteran's whereabouts are 
currently unknown, but also notes that the Veteran 
periodically contacts his daughter, to whose mailing address 
he requested that any information be sent.  Moreover, the 
Board notes that no mail sent to her address has been 
returned.  Consequently, the RO should reschedule the 
Veteran's hearing, send notice thereof to the Veteran (care 
of his daughter, unless he provides an updated address), and 
to his representative.  The RO should include in the record a 
copy of the notice to the Veteran of the scheduled hearing.

The Board also instructed in its December 2007 remand that 
the Veteran be scheduled for a VA examination.  Although the 
record indicates that the Veteran failed to appear at VA 
examinations scheduled for March 2008, June 2008, and July 
2008, the record does not include any notice letters to the 
Veteran informing him of the scheduling of those 
examinations.  In this regard, the RO should reschedule the 
Veteran's VA examination, send notice thereof to the Veteran 
(care of his daughter, unless he provides an updated 
address), and to his representative.  The RO should include 
in the record a copy of the notice to the Veteran of the 
scheduling of the VA examination.

The Board also instructed in its December 2007 remand that 
the Veteran's claims should be readjudicated following 
completion of the requested development, and that, if the 
benefits remained denied, the Veteran and his representative 
should be furnished with a supplemental statement of the 
case.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Here, the Veteran's claims 
were not readjudicated, and no supplemental statement of the 
case was provided to the Veteran.  Consequently, the case 
must be remanded for compliance with that order.

If, after sending notice to the Veteran at the address which 
he provided to VA, and including copies of such notice in the 
file, the Veteran fails to appear at his scheduled DRO 
hearing, his scheduled VA examination, or both, the AOJ 
should include a notation thereof in the claims file, and 
readjudicate the claims for initial compensable ratings for 
left ear hearing loss and for a perforated left tympanic 
membrane.  If the benefits remained denied, the Veteran and 
his representative should be furnished with a supplemental 
statement of the case.  The AOJ should send the supplemental 
statement of the case to the Veteran (care of his daughter, 
unless he provides an updated address), and to his 
representative.

The Veteran's representative noted in a November 2008 Form 
646 that VA must provide the Veteran with the applicable laws 
and regulations by which his claim was being denied in a 
supplemental statement of the case prior to any denial by the 
Board.  Given the difficulty in locating the Veteran, the 
supplemental statement of the case should include the laws 
and regulations regarding the definition of notice, 38 C.F.R. 
§ 3.1(q) (2008); the consequences to the Veteran of the 
failure to report for a VA examination, 38 C.F.R. § 3.655 
(2008); and, as a precaution, the consequences to the Veteran 
of the failure to appear for a scheduled hearing before the 
Board, 38 C.F.R. § 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file 
and ensure that all necessary notification 
and development is fully satisfied.  
Specifically, the AOJ should include 
notification of all applicable laws and 
regulations, including 38 C.F.R. §§ 3.1(q) 
(2008), 3.655 (2008, and 20.704 (2008).

2.  The AOJ should reschedule the 
Veteran's hearing, send notice thereof to 
the Veteran (care of his daughter, unless 
he provides an updated address), and to 
his representative.  The AOJ should 
include in the record a copy of the notice 
to the Veteran of the scheduled hearing.

3.  After completion of the above, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the current level of severity of 
his left ear hearing loss disability and 
of his perforated left ear tympanic 
membrane.  The AOJ should send notice of 
the VA examination to the Veteran (care of 
his daughter, unless he provides an 
updated address), and to his 
representative, and the AOJ should include 
in the record a copy of the notice to the 
Veteran of the scheduling of the VA 
examination.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence, and the 
examiner's report should so indicate.  All 
indicated tests, to include audiometric 
studies, should be undertaken.  The 
examiner should also determine to the 
extent possible whether any scar tissue on 
the left tympanic membrane is tender or 
sore.  The examiner should offer a 
rationale for any conclusions.  If any 
questions cannot be answered, the examiner 
should state the reason.

4.  After the development requested above 
has been completed, the AOJ should 
readjudicate the claims for initial 
compensable ratings for left ear hearing 
loss and for a perforated left tympanic 
membrane.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examinations without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




